Citation Nr: 1327376	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine degenerative disc disease, C3-4, C4-5, C5-6, and C6-7; cervical myositis.  

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative disc disease; lumbar myositis.  

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to April 30, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 2, 1983 to August 17, 1983.  He had additional service with the United States Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, granted service connection for the Veteran's cervical and lumbar spine disabilities, assigning each disability a 20 percent disability rating, effective August 15, 2007, and denied entitlement to service connection for a sleep problem. 

Entitlement to TDIU is a potential element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, each of these requirements has been satisfied, thus, a TDIU claim has been raised by the record and is part of the increased rating claims.  The Veteran has been granted a combined 100 percent scheduler rating, effective April 30, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The issues of whether clear and unmistakable errors were committed with respect to the assigned effective dates for the award of service connection for a major depressive disorder, neurogenic bladder, and for right and left lower extremity radiculopathy, in the September 2010 rating decision, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

With respect to the sleep disorder claim, the Veteran has been prescribed medication to treat sleep difficulty.  The Veteran indicated in his May 2009 VA Form 9 that he had been having trouble sleeping since an August 2005 accident which has served as the basis for awarding service connection for his spine disabilities.  An examination is needed to determine whether there is a current disability related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the initial ratings for cervical and lumbar spine disabilities, the record shows that the most recent VA examination was in February 2008.  The report of a private neurological evaluation in June 2009, showed an increase in the limitation of motion of the lumbar and cervical spines.  When there is evidence that a claimant's service-connected disability may have increased in severity since a prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The private assessment is insufficient to rate the Veteran's service-connected spine disabilities because it did not include complete neurologic findings.  

With respect to the TDIU claim, an opinion is needed as to whether the service connected disabilities rendered the Veteran unemployable prior to April 30, 2010.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994), see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

The Veteran's representative at the Board has alleged that there was clear and unmistakable error in the assignment of effective dates for the grant of service connection for major depressive disorder, neurogenic bladder, and right and left lower extremity radiculopathy.  These issues are inextricably intertwined with the issue of entitlement to TDIU prior to April 30, 2010.

Accordingly, these claims are REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for an appropriate VA examination for his claimed sleep disorder.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a sleep disorder that was caused by, or is the result of, his August 2005 accident which took place during Reserve training.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a sleep disorder that was caused (in whole or in part) by his service-connected cervical and lumbar spine disabilities.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran has a sleep disorder that was aggravated (permanently made worse) by his service-connected cervical and lumbar spine disabilities.  

The examiner must provide reasons for these opinions, addressing all relevant medical and lay evidence of record.  The examiner should specifically address the Veteran's credible contention that he has suffered from sleep problems as a result of his August 2005 accident.

4.  Schedule the Veteran for a VA examination to assess the severity of his service-connected lumbar and cervical spine disabilities.  

The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should: 

a)  Report the Veteran's ranges of lumbosacral and cervical spine motion in degrees.

b)  Determine whether the disability of either the lumbosacral or cervical spine is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups

c)  Determine whether the Veteran has favorable or unfavorable ankylosis of the lumbosacral or cervical spine, and if so, the angle of such ankylosis.

d)  Report the frequency of any periods of bed rest prescribed by a physician for intervertebral disc syndrome since August 2007.

e)  Note all neurologic manifestations of the cervical or lumbar spine disabilities.

5.  Adjudicate whether there was clear and unmistakable error in the assignment of effective dates for the grant of service connection for major depressive disorder, neurogenic bladder, and right and left lower extremity radiculopathy.  These issues should not be certified to the Board, unless the Veteran perfects appeals.

6.  Obtain an opinion with respect to whether during the period beginning with the effective date of the initial grant of service connection, the Veteran's service-connected disabilities combined, have rendered him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner should comment on whether considering any diagnosed sleep disorder to be service connected would change the opinion.

The examiner must provide reasons for all opinions, and should specifically address all medical evidence and any lay contentions of record concerning the severity of the Veteran's lumbar and cervical spine disabilities.  

Adjudicate whether a TDIU is warranted for the period from the effective date of the initial grant of service connection; to April 30, 2012.  

7.  Thereafter, review the claims file to ensure that the foregoing development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to the directives of this remand and if not, implement corrective procedures.

8.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

